PER CURIAM:
Chukwuma E. Azubuko appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B)(i) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Azubuko v. Dorchester Dist. Court, No. CA-04-403-1 *522(E.D. Va. filed Oct. 24, 2005 & entered Oct. 25, 2005). Further, we conclude that the district court did not abuse its discretion in denying Azubuko’s motions to reconsider, for new trial, and to vacate. See United States v. Winestock, 340 F.3d 200, 204 (4th Cir.2003) (“District court decisions granting or denying [Fed.R.Civ.P.] 60(b) relief are reviewed for abuse of discretion....”). We deny Azubuko’s motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED